1

2

3
                                UNITED STATES DISTRICT COURT
4
                                        DISTRICT OF NEVADA
5
                                                   ***
6
      AVRAM VINETO NIKA,                                Case No. 3:09-cv-00178-JCM-WGC
7
             Petitioner,
8             v.                                        ORDER GRANTING MOTION FOR
                                                        EXTENSION OF TIME (ECF NO. 194)
9
      WILLIAM GITTERE, et al.,
10
             Respondents.
11

12

13           In this capital habeas corpus action, the Court entered judgment on
14   June 12, 2019, granting the petitioner, Avram Vineto Nika, relief with respect to his
15   death sentence, but denying him relief with respect to his murder conviction (ECF Nos.
16   186, 187). Then, on July 9, 2019, Nika filed a motion to alter or amend the judgment
17   (ECF No. 189). After a 30-day extension of time, the respondents were due to respond
18   to that motion by August 22, 2019. See Local Rule LR 7-2(b) (14 days for response);
19   Order entered July 26, 2019 (ECF No. 193) (30-day extension).
20           On August 22, 2019, Respondents filed a motion for extension of time (ECF No.
21   194), requesting a second extension of time, this one 14 days, to September 5, 2019.
22   Respondents’ counsel states that the extension of time is necessary because of his
23   obligations in other cases. Nika’s counsel does not oppose the motion for extension of
24   time.
25           The Court finds that the motion for extension of time is made in good faith and
26   not solely for the purpose of delay, and there is good cause for the extension of time.
27   The Court will grant Respondents’ motion for extension of time. Nika will have 30 days
28   to file his reply in support of his motion.
                                                    1
1            IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of

2    Time (ECF No. 194) is GRANTED. Respondents will have until and including

3    September 5, 2019, to respond to the motion to alter or amend the judgment (ECF No.

4    189).

5            IT IS FURTHER ORDERED that Petitioner will have 30 days to reply to

6    Respondents’ response to the motion to alter or amend the judgment.

7

8                  August
             DATED THIS   26,day
                        ___   2019.
                                 of ______________________, 2019.
9

10
                                            JAMES C. MAHAN,
11                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               2
